In an action against the estate of the plaintiff’s former husband to recover, inter alia, the face amount of a life insurance policy, the plaintiff appeals from an order of the Supreme Court, Nassau County (Kutner, J.), dated May 3, 1989, which granted the defendant’s motion for partial summary judgment dismissing the first cause of action.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that no triable issues of fact were presented as to the plaintiff’s entitlement to proceeds of a life insurance policy which she alleges her deceased former husband was obligated to maintain for her benefit under the terms of their separation agreement. The decedent’s obligation to maintain the policy continued only while he continued in the employ of his then present employer. The evidence submitted by the defendant established that at the time of his death the decedent was no longer working for that *498employer, thus entitling her to judgment as a matter of law. The plaintiff failed to present evidence sufficient to defeat the motion. Therefore, the defendant’s motion was properly granted. Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.